Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 1 of 27 PageID #: 163



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
DAVID JACOME,                                                  :
                                                               :       REPORT AND
                                             Plaintiff,        :       RECOMMENDATION
                                                               :
                    -against-                                  :       1:20-CV-02615 (DG)(PK)
                                                               :
OPTICAL 49, INC., HATZLUCHE OPTICS:
INC. and DOV HOFFMAN,                                          :
                                                               :
                                            Defendants. x
--------------------------------------------------------------

Peggy Kuo, United States Magistrate Judge:

         David Jacome (“Plaintiff”) brought this action against Optical 49, Inc. (“Optical 49”),

Hatzluche Optics, Inc. (“Hatzluche,” and collectively with Optical 49, the “Corporate Defendants”),

and Dov Hoffman (“Hoffman,” and collectively with the Corporate Defendants, “Defendants”) for

violations of the Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”). (See

“Am. Compl.,” Dkt. 9.) Plaintiff moved for default judgment against Defendants and for leave to file

a request for attorneys’ fees (“Motion,” Dkt. 17.) The Honorable Diane Gujarati referred the Motion

to the undersigned for a report and recommendation. For the reasons stated herein, the undersigned

respectfully recommends that the Motion be granted.

                                                   BACKGROUND

I.       Factual Background

         The following facts are taken from Plaintiff’s Amended Complaint, Plaintiff’s Declaration in

Support of the Motion (“Jacome Decl.,” Dkt. 17-8), Plaintiff’s testimony at the Inquest held on April

15, 2021 (see Transcript of April 15, 2021 Inquest, “Tr.,” Dkt. 21), and a letter from Hoffman notarized

on May 2, 2019. (“Hoffman Letter,” Dkt. 20-1.)

         A.        Plaintiff’s Employment with Defendants

           Optical 49 and Hatzluche are New York corporations. (Am. Compl. ¶¶ 6-7.) For the period


                                                                   1
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 2 of 27 PageID #: 164



covered by the Amended Complaint, Hoffman owned, operated, and controlled Optical 49 and

Hatzluche. (Id. ¶¶ 8-9, 26; see also Jacome Decl. ¶ 5.)

        Defendants employed Plaintiff as a salesman from December 24, 2017 through April 9, 2020,

when he was terminated. (Am. Compl. ¶ 21; see also Jacome Decl. ¶¶ 3-4, 11; Tr. at 4:20-22; 5:6-11.) 1

When Plaintiff first started working for Defendants, the business was known as Hatzluche Optics, 2

but at some point, Hoffman changed the name to Optical 49. (Tr. at 7:14-22; 8:6-14.) Although the

Corporate Defendants have different addresses on record with the New York Secretary of State (see

Am. Compl. ¶¶ 6-7 (identifying 318 Roebling Street, Suite E, Brooklyn, New York 11211 as the

address for Optical 49, Inc. and 49 Lee Avenue, Brooklyn, NY 11211 for Hatzluche Optics); see also

Tr. at 34:16-25)), both operated out of the same location at 49 Lee Avenue in Brooklyn, New York,

(Jacome Decl. ¶ 5), and “both of them are one in the same” (Tr. at 7:16-17).

        Hoffman participated in the hiring, supervision, and management of Plaintiff, including setting

his hours and determining his method and amount of compensation. (Am. Compl. ¶¶ 26-27; see also

Jacome Decl. ¶ 5; Tr. at 5:24-6:7; 9:22-10:1.)

        The Amended Complaint alleges that Defendants had gross revenue above $500,000 “at all

relevant times.” (Am. Compl. ¶ 40.) Plaintiff testified at the Inquest that the business’s income varied,

and “[s]ome days [the store] would make a couple thousand,” and on other days it would make “[e]ight

hundred to a thousand.” (Tr. at 11:24-12:9.) Although Plaintiff does not have records of the store’s

sales, he had personal knowledge of the volume and value of sales because he wrote “cards” for each

sale and processed credit card transactions. (See id. at 12:10-13:1.) Customers paid by credit card



1 The Hoffman Letter states that Plaintiff was Hoffman’s employee “[s]ince December 24, 2018.” The
discrepancy between the Hoffman Letter and Plaintiff’s testimony regarding his start date is resolved in
Plaintiff’s favor, given that Defendants have not appeared to contest it.
2The Hoffman Letter refers to the business as “Hatzlucha Optical,” but lists the same business address as the
Corporate Defendants.


                                                          2
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 3 of 27 PageID #: 165



“[m]aybe as much as 50 percent of the time.” (Id. at 30:2-7.) Plaintiff also testified that, while he

worked for Defendants, the store had only two employees—Plaintiff and Hoffman. 3 (Id. at 11:16-23.)

        The Amended Complaint alleges that Defendants were and “continue to be an employer

engaged in interstate commerce and/or the production of goods for commerce.” (Am. Compl. ¶ 38.)

Plaintiff testified that many of Defendants’ clients came from out of New York state, including some

from Israel, and that out-of-state clients would come into the store “[v]ery often. As much as a few

times a week.” (Tr. at 30:11-18.) Similarly, Defendants shipped frames to out-of-state customers

“[v]ery often.” (See id. at 30:19-31:6.)

        Plaintiff’s job duties included selling glasses, helping customers pick out frames, adjusting

frames, taking patients’ pupil distance for fitting glasses, and fixing nose pads. (Id. at 5:6-11.) Plaintiff’s

job also included wrapping and shipping frames to Defendants’ out-of-state customers. He testified

that he “would bring the box to the [local mail] place and they would ship it out either by UPS or [the]

United States Parcel Service.” (Id. at 30:24:-31-6.)

        B.       Plaintiff’s Hours and Schedule

        The Amended Complaint alleges that Plaintiff worked a regular shift from 10:00 a.m. to 6:30

p.m. six days a week, for a fifty-one-hour workweek. (Am. Compl. ¶ 22.) In his Declaration, Plaintiff

states that he “worked different schedules,” but “[f]rom the beginning of my employment until on or

about April 9, 2020, I worked a regular shift from 10:00 a.m. to 6:30 p.m. six (6) days per week; a fifty-

one (51) hour work week.” (Jacome Decl. ¶ 6.) At the Inquest, Plaintiff testified consistently regarding

his work hours during the week: “[N]ormally I would get there around 10 o’clock Monday through

Friday and leave around 6:00-6:30, sometimes a little later about 7 o’clock … But my schedule was




3 Plaintiff testified that Hoffman “also hired a doctor, but the doctor was a separate entity. He hired a doctor
through another party and that was separate from the optical himself.” (Tr. at 11:20-22.)



                                                           3
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 4 of 27 PageID #: 166



Monday through Saturday … Sundays off.” 4 (Tr. at 6:20-7:4.)

        However, Plaintiff testified that he worked shorter hours on the weekend: “Saturdays I would

leave … a little earlier” (id. at 6:20-7:4), and, more specifically, he would leave “[a]round 1:30, 2 o’clock

to the best of my recollection … Sometimes it would fluctuate, but around 1:30, 2 o’clock. Again,

starting around the same time, around 10 o’clock.” (Id. at 10:8-11.)

        Plaintiff testified that he worked Monday through Saturday every week, except for days off on

Christmas, New Year’s, Hanukkah, and Purim. (Id. at 10:12-16, 11:1-13.) He also testified that he

was only sick “[m]aybe once or twice” and never took a vacation. (Id. at 13:6-11.)

        C.       Plaintiff’s Wages

        From the beginning of his employment on December 24, 2017, until his termination on April

9, 2020, Plaintiff was paid a gross amount of $200 per week. (Jacome Decl. ¶¶ 3, 7, 11; see Hoffman

Letter (“David Jacome makes a set rate of 400$ every 2 weeks…”); Tr. at 6:8-9, 9:10-13.) Defendants

never paid Plaintiff an overtime rate. (Am. Compl. ¶¶ 14, 24, 29, 31, 59-60; Jacome Decl. ¶ 8.)

Although Defendants agreed to pay Plaintiff 20% commission on frames sold (Hoffman Letter

(“David Jacome makes … 20% commission on all frames sold off the books”)), Plaintiff was never

paid any commissions. (Tr. at 9:7-9, 17:16-18, 18:6-19:9.)

        D.       Defendants’ Recordkeeping

        Defendants did not use a timekeeping device at the workplace to track Plaintiff’s work hours

and did not maintain accurate time records, timesheets, or payroll records. (Am. Compl. ¶¶ 25, 32,

35, 49.) Defendants never provided Plaintiff with any wage notice upon hiring or afterward, or any

wage statements or pay stubs along with his weekly earnings. (Am. Compl. ¶¶ 33, 67-68, 71-72; see

also Jacome Decl. ¶¶ 9-10; Tr. at 8:15-9:6.)



4The Hoffman Letter states that Plaintiff’s “hours are from 10am to 6:30pm Monday-Sunday. Saturday’s off.”
(Dkt. 20-1.) The undersigned does not find it consequential whether Plaintiff’s day off was Saturday or Sunday.


                                                           4
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 5 of 27 PageID #: 167



II.     Procedural Background

        Plaintiff filed the Complaint on June 11, 2020 and the Amended Complaint on September 23,

2020. (Dkts. 1, 9.) Plaintiff served a Summons and copy of the Amended Complaint on Optical 49

and Hatzluche via the New York Secretary of State. (Dkts. 12, 13, 17-4, 17-5.) Plaintiff served a

Summons and copy of the Amended Complaint on Hoffman by mailing a copy to Hoffman’s place

of business, and by hand delivering a copy at Hoffman’s actual place of business to Harry Libeman,

identified by Plaintiff’s process server as “Co-worker.” (Dkt. 14, Dkt. 17-6.)

        After Defendants did not answer or otherwise respond to the Amended Complaint, Plaintiff

requested a certificate of default, and the Clerk of Court entered default against Defendants on

November 23, 2020. (Dkts. 15, 16.) Plaintiff then filed the Motion. (Dkt. 17.)

        Plaintiff’s Counsel’s Declaration of Service filed with the Motion stated that Hoffman had

been served at 49 Lee Avenue, Brooklyn, New York, 11211. (See Dkt. 17-10.) Because that is a

business address, Plaintiff was directed to mail a copy of the Motion to Hoffman’s last known

residential address, in compliance with Local Civ. R. 55.2(c). (Order dated Mar. 31, 2021.) Plaintiff

filed a supplemental declaration of service of the Motion for Default Judgment on Hoffman on April

8, 2021, indicating that the Motion was sent to four addresses, including Hoffman’s last known

residential address. (Dkts. 18, 19.)

        The Court held an Inquest by telephone on April 15, 2021, at which Plaintiff testified. (Tr.)

Thereafter, Plaintiff filed the Hoffman Letter on April 16, 2021. (Dkt. 20.)

                                           DISCUSSION

I.      Default Judgment Standard

        Rule 55 of the Federal Rules of Civil Procedure prescribes a two-step process for entry of a

default judgment. First, when a defendant “has failed to plead or otherwise defend,” the Clerk of

Court enters the defendant’s default. Fed. R. Civ. P. 55(a). The plaintiff may then move the court for



                                                      5
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 6 of 27 PageID #: 168



an entry of default judgment. Fed. R. Civ. P. 55(b)(2). “[J]ust because a party is in default, the plaintiff

is not entitled to a default judgment as a matter of right.” GuideOne Specialty Mut. Ins. Co. v. Rock Cmty.

Church, Inc., 696 F. Supp. 2d 203, 208 (E.D.N.Y. 2010). A plaintiff must take several steps before the

court will grant default judgment. The plaintiff must demonstrate proper service of the summons and

complaint. See Advanced Capital Commercial Group, Inc. v. Suarez, No. 09-CV-5558 (DRH)(GRB), 2013

WL 5329254, at *2 (E.D.N.Y. Sept. 20, 2013). The court “may first assure itself that it has personal

jurisdiction over the defendant.” City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 133 (2d

Cir. 2011) (internal quotations omitted). The plaintiff must establish compliance with the procedural

requirements of Local Civ. Rules 7.1 and 55.2.

        The court must also determine whether the plaintiff’s “allegations establish [the defendant’s]

liability as a matter of law.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). “[A] party’s default

is deemed to constitute a concession of all well pleaded allegations of liability.” Greyhound Exhibitgroup,

Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992). In considering a motion for default

judgment, a court accepts a plaintiff’s “factual allegations as true and draw[s] all reasonable inferences

in [the plaintiff’s] favor.” Finkel, 577 F.3d at 84. However, a default is “not considered an admission

of damages.” Greyhound Exhibitgroup, Inc., 973 F.2d at 158. “The plaintiff bears the burden of

presenting proof of damages, which may take the form of documentary evidence or detailed

affidavits.” Joe Hand Promotions, Inc. v. Benitez, No. 18-CV-06476 (ARR)(PK), 2020 WL 5519200, at *3

(E.D.N.Y. Aug. 27, 2020), R&R adopted, 2020 WL 5517240 (E.D.N.Y. Sept. 14, 2020).

        In the context of a motion for default judgment on FLSA and NYLL claims, “the plaintiff’s

recollection and estimates of hours worked are presumed to be correct.” Gunawan v. Sake Sushi Rest.,

897 F. Supp. 2d 76, 83 (E.D.N.Y. 2012); see also Santillan v. Henao, 822 F. Supp. 2d 284, 294 (E.D.N.Y.

2011) (“[I]n the absence of rebuttal by defendants, or where the employer has defaulted, as here, the

employee’s recollection and estimates of hours worked are presumed to be correct.” (quotations,



                                                         6
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 7 of 27 PageID #: 169



citations, and alterations omitted)). “The employer cannot be heard to complain that the damages

lack the exactness and precision of measurement that would be possible had he kept records in

accordance with the requirements of [the recordkeeping requirements] of the [FLSA].” Anderson v.

Mt. Clemens Pottery Co., 328 U.S. 680, 688 (1946).

        A court “possesses significant discretion” in granting a motion for default judgment,

“including [determining] whether the grounds for default are clearly established….” Klideris v. Trattoria

El Greco, No. 10-CV-4288 (JBW)(CLP), 2011 WL 7114003, at *2 (E.D.N.Y. Sept. 23, 2011), R&R

adopted, 2012 WL 273078 (E.D.N.Y. Jan. 30, 2012).

II.     Jurisdiction

        A.      Subject Matter Jurisdiction

        The Court has original jurisdiction over Plaintiff’s FLSA claim pursuant to 28 U.S.C. § 1331

and supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C. § 1367.

        B.      Service on the Defendants

        Plaintiff properly served Optical 49, Inc. by delivering and leaving a copy of the Summons

and Amended Complaint with the New York Secretary of State. See N.Y. Bus. Corp. L. § 306(b)(1);

Fed R. Civ. P. 4(h)(1)(B). (Dkt. 13, Dkt. 17-4.)

        Plaintiff properly served Hatzluche Optics, Inc. by delivering and leaving a copy of the

Summons and Amended Complaint with the New York Secretary of State. See N.Y. Bus. Corp. L. §

306(b)(1); Fed R. Civ. P. 4(h)(1)(B). (Dkt. 12, Dkt. 17-5.)

        Plaintiff properly served Hoffman by delivering a copy of the Summons and Amended

Complaint to a person of suitable age at Hoffman’s actual place of business and then mailing a copy

to his business. N.Y. C.P.L.R. § 308(2); Fed. R. Civ. P. 4(e). (Dkt. 14, Dkt. 17-6.) Service on all three

Defendants was therefore proper.




                                                       7
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 8 of 27 PageID #: 170



        C.        Personal Jurisdiction

        “[S]erving a summons ... establishes personal jurisdiction over a defendant ... who is subject

to the jurisdiction of a court of general jurisdiction in the state where the district court is located.”

Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012) (quoting Fed. R. Civ.

P. 4(k)(1)(A).)

        New York has general jurisdiction over corporations formed under its laws and operating

within the state. See Francis v. Ideal Masonry, Inc., No. 16-CV-2839 (NGG)(PK), 2018 WL 4292171, at

*3 (E.D.N.Y. Aug. 3, 2018), R&R adopted, 2018 WL 4288625 (E.D.N.Y. Sept. 7, 2018). Because

Optical 49 and Hatzluche are New York corporations operating within New York and were properly

served with the Summons and Amended Complaint, the Court has personal jurisdiction over them.

        New York has general jurisdiction over its residents. See Brown v. Lockheed Martin Corp., 814

F.3d 619, 622 n.1 (2d Cir. 2016). Hoffman’s last known place of residence is in Brooklyn, New York.

(See Dkt. 18.) The state also has specific jurisdiction over individuals who ‘transact any business within

the state’ so long as ‘the cause of action arises from that transaction.”’ Francis, 2018 WL 4292171 at

*3 (quoting Licci ex rel. Licci, 673 F.3d at 60. Hoffman is the “owner, officer, director and/or managing

agent of” the Corporate Defendants, both of which transact business in New York. (Am. Compl. ¶¶

6-9.) The Court therefore has personal jurisdiction over Hoffman.

III.    Procedural Compliance with Local Civil Rules 7.1 and 55.2

        Plaintiffs filed the following documents in support of the Motion: Notice of Motion (Dkt. 17);

Memorandum of Law in Support of Plaintiffs’ Motion (Dkt. 17-1), declarations and affidavits in

support (Dkt. 17-2, 17-8); the Clerk’s Certificate of Default (Dkt. 16, 17-7); the Complaint (Dkt. 1);

the Amended Complaint (Dkt. 9); proof of service of the Amended Complaint (Dkt. 17-4, 17-5, 17-

6); proof of mailing of the Motion and Motion papers to the defaulting parties (Dkt. 17-10); and the

Supplemental Affidavit of Service to Hoffman’s last known residential address (Dkt. 18). By filing



                                                        8
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 9 of 27 PageID #: 171



these documents, Plaintiff has complied with the requirements of Local Civil Rules 7.1 and 55.2.

IV.     Liability under the FLSA and NYLL

        A.      Statute of Limitations

        The FLSA and the NYLL have different statutes of limitations. The FLSA statute of

limitations is two years, “except that a cause of action arising out of a willful violation may be

commenced within three years after the cause of action accrued.” 29 U.S.C. § 255(a). “When a

defendant defaults, the violation is considered ‘willful’ and the three-year statute of limitations

applies.” Rodriguez v. Queens Convenience Deli Corp., No. 09-CV-1089 (KAM)(SMG), 2011 WL 4962397,

at *2 (E.D.N.Y. Oct. 18, 2011) (citing Blue v. Finest Guard Servs., Inc., No. 09-CV-133 (ARR), 2010 WL

2927398 (E.D.N.Y. June 24, 2010)). “The statute of limitations starts to run when the employee

begins to work for the employer.” Id. (citation omitted). Under the NYLL, the statute of limitations

is six years. See NYLL §§ 198(3), 663(3).

        Plaintiff commenced this action on June 11, 2020. (See Dkt. 1.) He alleged violations of the

FLSA and NYLL beginning with his employment on December 24, 2017 and continuing through

April 9, 2020. (Am. Compl. ¶ 21.) Plaintiff alleged that Defendants “knowingly and willfully failed to

pay” him the minimum wage rate and the overtime wage rate, and his claims were brought within

three years. (Am. Compl. ¶¶ 13-14.) Therefore, Plaintiff’s claims are entirely within the limitations

periods of both the FLSA and NYLL.

        B.      Whether Defendants are Joint Employers

        Plaintiff argues that Defendants were his joint employers. (See Pl. Mem. Of Law, Dkt. 17-1 at

9-11.) Courts use two alternative tests to assess whether separate defendants acting in concert may be

jointly liable for violations of labor laws: the “single integrated enterprise test;” or the “joint employer

test.” See Galicia v. Ice Cream House on Bedford Ave. LLC, No. 16-CV-6738 (CBA)(PK), 2017 WL

6733985, at *2 (E.D.N.Y. Oct. 17, 2017), R&R adopted, 2017 WL 6759299 (E.D.N.Y. Dec. 29, 2017).



                                                         9
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 10 of 27 PageID #: 172



         The single integrated enterprise test “assesses whether nominally separate entities are actually

 part of a single integrated enterprise so that, for all purposes, there is in fact only a single employer.”

 Galicia, 2017 WL 6733985, at *2 (quotation and citation omitted). Under the single integrated

 enterprise test, “courts consider (1) interrelation of operations, (2) centralized control of labor

 relations, (3) common management, and (4) common ownership or financial control.” Apolinar v. R.J.

 49 Rest., LLC, No. 15-CV-8655 (KBF), 2016 WL 2903278, at *4 (S.D.N.Y. May 18, 2016) (quotation

 and citation omitted).

         The joint employer test is “based on the circumstances of the whole [employment] activity …

 viewed in light of the economic reality.” Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 71 (2d Cir. 2003)

 (alteration added, internal citation omitted). Courts often rely on the four-factor “economic realities”

 analysis, which “ask[s] whether multiple employers together ‘(1) had the power to hire and fire the

 employees, (2) supervised and controlled employee work schedules or conditions of employment, (3)

 determined the rate and method of payment, and (4) maintained employment records.’” Galicia, 2017

 WL 6733985, at *2 (quoting Mendez v. Pure Foods Mgmt. Grp., Inc., 14-CV-1515 (SRU), 2016 WL 183473,

 *3 (D. Conn. Jan. 14, 2016)). Although the economic realities test “has been distilled into a

 nonexclusive and overlapping set of factors,” courts must look “beyond a defendant’s formal control

 over the physical performance of plaintiff’s work” and consider the “broad … language in the statute.”

 See Zheng, 335 F.3d at 75-76.

         Defendants are joint employers under either test. As to the Corporate Defendants, Plaintiff

 was an employee of Hatzluche. (Hoffman Letter.) Both Hatzluche and Optical 49 operated the same

 business out of the same location at 49 Lee Avenue in Brooklyn, New York (Jacome Decl. ¶ 5), and

 both were owned by Defendant Hoffman (Am Compl. ¶¶ 8-9). At some point, Hoffman changed

 the name of the business from Hatzluche to Optical 49 (Tr. at 7:14-22; 8:6-14), but “both of them are

 one in the same” (Id. at 7:16-17).



                                                         10
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 11 of 27 PageID #: 173



         As to Hoffman, Plaintiff alleges that Hoffman owned, operated, and controlled Optical 49

 and Hatzluche (Am. Compl. ¶¶ 8-9, 26; see also Jacome Decl. ¶ 5), and similarly hired and fired Plaintiff,

 set his working conditions, and determined how and how much Plaintiff was paid. (Am. Compl. ¶¶

 26-27; see also Jacome Decl. ¶ 5.) These allegations establish that Defendants were joint employers.

         C.      Whether the FLSA Applies

         To plead a cause of action under the FLSA, Plaintiff must establish that: (1) defendants are

 employers subject to the FLSA; (2) plaintiff is an employee within the meaning of the FLSA; and (3)

 the employment relationship is not exempted from the FLSA. See Rowe v. CC Rest. & Bakery, Inc., No.

 17-CV-01423 (CBA)(PK), 2019 WL 4395158, at *4 (E.D.N.Y. Aug. 15, 2019), R&R adopted, 2019 WL

 4393987 (E.D.N.Y. Sept. 13, 2019).

                 1.      Whether Defendants are Employers

         The FLSA broadly describes an employer as “any person [or corporation] acting directly or

 indirectly in the interest of an employer in relation to an employee,” 29 U.S.C. § 203(d), and does not

 define the term “‘employer’ in the first instance.” Irizarry v. Catsimatidis, 722 F.3d 99, 103 (2d Cir.

 2013). A defendant is an employer under the FLSA if it meets the criteria for either enterprise or

 individual coverage. See Rowe, 2019 WL 4395158, at *4. The enterprise coverage test considers

 whether the employer has employees engaged in commerce or in the production of goods for

 commerce, “or [ ] has employees handling, selling, or otherwise working on goods or materials that

 have been moved in or produced for commerce by any person; and . . . whose annual gross volume

 of sales made or business done is not less than $500,000.” 29 U.S.C. § 203(s)(1)(A)(i-ii); see also Fermin

 v. Las Delicias Peruanas Rest. Inc., 93 F. Supp. 3d 19, 33 (E.D.N.Y. 2015). “Commerce” is “trade,

 commerce, transportation, transmission, or communication among the several States or between any

 State and any place outside thereof.” 29 U.S.C. § 203(b). Even local activities may meet this test if

 “an enterprise employs workers who handle goods or materials that have moved or been produced in



                                                        11
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 12 of 27 PageID #: 174



 interstate commerce.” Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d 114, 121 (E.D.N.Y. 2011)

 (quoting Archie v. Grand Cent. P’ship, Inc., 997 F. Supp. 504, 530 (S.D.N.Y. 1998)). The individual

 coverage test considers the “employment actions of each” plaintiff to determine whether “the

 employees themselves are ‘engaged in commerce.’” Rowe, 2019 WL 4395158, at *4.

         Plaintiff has not established that the FLSA applies under the enterprise coverage test. The

 Amended Complaint alleges, in conclusory fashion, that Defendants were engaged in an industry

 affecting interstate commerce and “[u]pon information and belief, at all relevant times, Defendant[s]

 has/have had gross revenues in excess of $500,000.” (Am. Compl. ¶¶ 38-40.) Plaintiff’s Declaration

 and his testimony at the Inquest established that Defendants operated a small store with two

 employees open six days per week (see Jacome Decl. ¶ 6; Tr. at 11:16-23) with revenue that varied from

 as low as $800 to “a couple thousand” per day. (See Tr. at 11:24-12:9; see also id. at 24:7-27:7.) Based

 on this testimony, the revenue over the course of the approximately 312 days the business was open

 each year could be as low as $249,600. Plaintiff’s conclusory allegations and vague estimates of daily

 revenue do not establish that Defendants had more than $500,000 in gross annual revenues. See

 Gonzales v. Gan Israel Pre-Sch., No. 12-CV-06304 (MKB)(VMS), 2014 WL 1011070, at *8 (E.D.N.Y.

 Mar. 14, 2014) (adopting report and recommendation to deny FLSA claim where complaint contained

 conclusory allegation regarding gross revenue and plaintiff failed to support that allegation at the

 inquest).

         However, Plaintiff has established that he was “engaged in commerce” under the individual

 coverage test. An employee is “engaged in commerce” if he is “in the ‘channels of interstate

 commerce,’ … as distinguished from those who merely affected that commerce.” McLeod v Threlkeld,

 319 U.S. 491, 493-94 (1943) (internal citation omitted). “According to the Department of Labor,

 individual employees are engaged in commerce ‘when they are performing work involving or related

 to the movement of persons or things (whether tangibles or intangibles, and including information



                                                       12
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 13 of 27 PageID #: 175



 and intelligence)’ between states.” Klimchak v. Cardrona, Inc., No. 09-CV-4311 (MKB)(ARL), 2014 WL

 3778964, at *6 (E.D.N.Y. July 31, 2014) (citing 29 C.F.R. § 779.103). “This must be “‘a ‘substantial

 part’ of the employee’s work.’” Klimchak, 2014 WL 3778964, at *6 (citing Boekemeier v. Fourth Universalist

 Soc’y in City of New York, 86 F. Supp. 2d 280, 287 (S.D.N.Y. 2000)). Whether qualifying work

 constitutes a “substantial part” of an employee’s job is a fact-specific inquiry. Berrezueta v. Royal Crown

 Pastry Shop, Inc., No. 12-CV-4380 (RML), 2014 WL 3734489, at *8 (E.D.N.Y. July 28, 2014) (quoting

 Jacobs v. N.Y. Foundling Hosp., 483 F. Supp. 2d 251, 257 (E.D.N.Y. 2007), aff’d, 577 F.3d 93 (2d Cir.

 2009).

          A plaintiff responsible for “[s]poradic and occasional shipments of insubstantial amounts of

 goods” does not qualify. Boekemeier, 86 F. Supp. 2d at 287 (citations omitted); see also Bowrin v. Catholic

 Guardian Soc., 417 F. Supp. 2d 449, 466 (S.D.N.Y. 2006) (“… where an employee’s interstate activities

 are de minimis, or not regular or recurring, as a practical matter neither courts nor the [Department of

 Labor] consider the employee covered under the FLSA.”) Instead, the work must be “regular or

 recurring.” See, e.g., Boekemeier, 86 F. Supp. 2d at 287-88 (ordering custodial supplies shipped across

 state lines “between fourteen and thirty” times during the course of seven-year employment was a

 sufficiently “normal part” of plaintiff’s duty to satisfy individual coverage test); Borwin, 417 F. Supp.

 2d at 466-471 (analyzing each of the seven plaintiffs individually and finding employees who traveled

 across state lines for work two to four times per month were sufficiently engaged in commerce, while

 other employees who traveled only a few times a year were not); Ying Shun Zhao v. Sunny 39 Hotel Corp.,

 No. 14-CV-1847 (JG)(MDG), 2015 WL 5307716, at *5 (E.D.N.Y. Sept. 10, 2015) (denying

 defendant’s motion for summary judgment on individual coverage liability where plaintiff stated that

 “he had to answer phones, collect payment from guests, and on occasion, place orders for hotel

 supplies”); Kim v. Kum Gang, Inc., No. 12-CV-6344 (MHD), 2015 WL 2222438, at *22 n. 48 (S.D.N.Y.

 Mar. 19, 2015) (plaintiffs’ testimony that they “were required to process credit-card payments for



                                                         13
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 14 of 27 PageID #: 176



 guests and apparently did so with some regularity and frequency … was likely sufficient to satisfy the

 requirement that the employee’s involvement in commerce was ‘regular or recurring’ … and hence

 sufficient to trigger individual coverage.”) (internal citations omitted); St. Elien v. All Cty. Env’t Servs.,

 Inc., 991 F.3d 1197, 1199-1200 (11th Cir. 2021) (a jury could conclude that an employee who spoke

 with out-of-state customers by telephone three to five times a week was “engaged in commerce”); cf.

 Kaur v. Royal Arcadia Palace, Inc., 643 F. Supp. 2d 276, 292 (E.D.N.Y. 2007) (although mailing prepared

 food out of state was interstate commerce, the record did not establish whether work on those items

 was a substantial part of plaintiffs’ activities, precluding summary judgment for plaintiff); compare

 Thompson v. Hyun Suk Park, No. 18-CV-6 (AMD) (ST), 2019 WL 1299194, at *6 (E.D.N.Y. Mar. 5,

 2019), R&R adopted, 2019 WL 1298563 (E.D.N.Y. Mar. 20, 2019) (finding no individual coverage

 where plaintiffs “worked as store attendants” and “performed tasks such as working the cash register,

 cleaning the store, customer service, and restocking shelves” (internal quotations and alterations

 omitted)); Owusu v. Corona Tire Shop, Inc., No. 09-CV-3744 (NGG)(JO), 2013 WL 1680861, at *4

 (E.D.N.Y. Apr. 17, 2013) (using credit card machine “at most once or twice a day, and sometimes not

 at all,” insufficient to establish individual coverage).

         Plaintiff’s testimony establishes that he was engaged in commerce, and it was a substantial part

 of his work. Plaintiff testified that many of Defendants’ customers came from outside New York

 state, including some from Israel, and that out-of-state customers would come into the store “[v]ery

 often. As much as a few times a week.” (Tr. at 30:11-18.) Plaintiff was responsible for wrapping and

 shipping frames to out-of-state individuals, and was responsible for “bring[ing] the box to the place

 and they would ship it out either by UPS or [the] United States Parcel Service,” which also happened

 “[v]ery often.” (Id. at 30:24-31-6.) Plaintiff testified that he was also responsible for processing credit

 card transactions “whenever the person was paying with a credit card” (id. at 12:10-13:1), which

 occurred “maybe as much as 50 percent of the time” (id. at 30:6-7). These regular and recurring daily



                                                            14
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 15 of 27 PageID #: 177



 and weekly activities were a substantial part of Plaintiff’s work. Therefore, the undersigned finds that

 Plaintiff satisfies the individual coverage test, and Defendants are employers under the FLSA.

                    2.   Whether Plaintiff was an Employee

         An “employee” under the FLSA is likewise broadly defined as “any individual employed by an

 employer.” 29 U.S.C. § 203(e)(1). In addition to the allegation in the Amended Complaint that he

 was an employee (see Am. Compl. ¶ 21), Plaintiff provided the Hoffman Letter, stating that “David

 Jacome is my employee at Hatzulcha Optical on 49 Lee ave [sic] Brooklyn, NY 11211.” (Hoffman

 Letter.) Plaintiff is thus an “employee” under the FLSA.

                    3.   Whether any FLSA Exemption Applies

         Finally, Plaintiff must show that he is not exempt from the FLSA’s protections. Fermin, 93 F.

 Supp. 3d at 32. “[T]he FLSA contains a litany of exemptions.” Id. (internal quotations omitted); see

 29 U.S.C. § 213. These include “bona fide executive, administrative, or professional” employees,

 “outside salesmen,” certain seasonal employees, some employees in fishing, agriculture, and small local

 newspaper employees, among many others. See id. An employee’s “exempt status depends less on his

 title, and more on the actual duties performed.” McBeth v. Gabrielli Trucks Sales, Ltd., 768 F. Supp. 2d

 383, 387 (E.D.N.Y. 2010).

         None of the FLSA’s exemptions, including the “outside salesman” exemption, apply to

 Plaintiff, whose work at Defendants’ store included helping customers pick out frames, adjusting and

 fixing frames, and preparing and mailing packages to Defendants’ out-of-state customers. (See Tr. at

 5:6-11, 30:24-31:6.) Cf. Heras v. Metro. Learning Inst., Inc., No. 19-CV-2694 (DLI)(RLM), 2021 WL

 66288, at *4 (E.D.N.Y. Jan. 7, 2021) (“An ‘outside salesman’ is an employee who ‘customarily and

 regularly’ works away from the employer’s business and whose ‘primary job duty’ is to make sales or

 to obtain orders or contracts for services.”) (citing Flood v. Just Energy Mktg. Corp., 904 F.3d 219, 228

 (2d Cir. 2018)).



                                                         15
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 16 of 27 PageID #: 178



         Plaintiff has shown that the FLSA applies here.

         D.      Whether the NYLL Applies

         To prevail on a NYLL claim, Plaintiff must establish that his employment relationship with

 Defendants falls within the NYLL, which applies to “any person employed for hire by an employer

 in any employment.” NYLL § 190. “Unlike the FLSA, the NYLL does not require that a defendant

 achieve a certain minimum in annual sales or business in order to be subject to the law.” Garcia v.

 Badyna, No. 13-CV-4021 (RRM)(CLP), 2014 WL 4728287, at *6 (E.D.N.Y. Sept. 23, 2014).

 Otherwise, the NYLL’s definition of “employer” is “nearly identical” to that of the FLSA, and the

 analysis of the employment relationship under both statutes is based on the same factors. See Mahoney

 v. Amekk Corp., No. 14-CV-4131 (ENV)(VMS), 2016 WL 6585810, at *9 (E.D.N.Y. Sept. 30, 2016),

 R&R adopted, 2016 WL 6601445 (E.D.N.Y. Nov. 7, 2016) (collecting cases holding that the FLSA and

 NYLL are interpreted consistently with one another on the question of employer status). Because

 Plaintiff had an employer-employee relationship with Defendants under the FLSA, he also had an

 employer-employee relationship under the NYLL.

         Plaintiff has shown that the NYLL applies.

         E.      Minimum Wage Claims

         Under both the FLSA and the NYLL, employees must be paid at least the minimum hourly

 wage for each hour that they work. 29 U.S.C. § 206; NYLL § 652.

         The federal minimum wage has been $7.25 since July 24, 2009. See U.S. Dep’t of Labor, History

 of   Federal   Minimum    Wage   Rates   Under    the        Fair   Labor   Standards   Act,   1938-2009,

 https://www.dol.gov/agencies/whd/minimum-wage/history/chart (last visited July 8, 2021).

         The New York minimum wage for New York City businesses with ten or fewer employees

 was $10.50 per hour from December 31, 2016 through December 30, 2017; $12.00 per hour from

 December 31, 2017 through December 30, 2018; $13.50 per hour from December 31, 2018 through



                                                         16
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 17 of 27 PageID #: 179



 December 30, 2019; and $15.00 per hour from December 31, 2019 onward. NYLL § 652(1)(a)(ii).

        Plaintiff was paid a flat weekly rate of $200 throughout his employment. (Jacome Decl. ¶ 7;

 Tr. at 6:8-9, 9:10-13; Hoffman Letter.) “For purposes of determining whether Plaintiff [was] paid the

 prevailing minimum wage, the Court must determine [his] regular hourly rate of pay.” Perez Campos v.

 Quentin Mkt. Corp., No. 16-CV-05303 (DLI)(RER), 2018 WL 9945754, at *4 (E.D.N.Y. Oct. 17, 2018).

 Under the FLSA, “[t]he regular hourly rate of pay of an employee is determined by dividing his total

 remuneration for employment (except statutory exclusions) in any workweek by the total number of

 hours actually worked by him in that workweek for which such compensation was paid.” 29 C.F.R. §

 778.109; see also 29 C.F.R. § 778.325. Under the NYLL, the “regular hourly wage rate” for non-

 hospitality industry employees paid on a weekly basis “shall be determined by dividing the total hours

 worked during the week into the employee’s total earnings.” 12 N.Y.C.R.R. § 142-2.16.

        Plaintiff calculates his minimum wage at $3.92, based on a weekly salary of $200 divided by

 fifty-one hours per week. (Dkt. 17-2, Declaration of Lawrence Spasojevich, Esq. in Support of

 Plaintiff’s Motion for Default Judgment and Damages, “Spasojevich Decl.” ¶¶ 19-21.)

        Plaintiff testified that he worked from 10:00 am to 6:00 or 6:30 pm Monday through Friday,

 for 8 to 8.5 hours a day. (Tr. at 6:20-24.) The undersigned therefore finds that he worked on average

 8.25 hours per weekday. Plaintiff also testified that he worked from 10:00 am to 1:30 or 2:00 pm on

 the day he worked each weekend, for 3.5 to 4 hours (id. at 10:7-16.); the undersigned finds that he

 worked on average 3.75 hours each weekend.

        Plaintiff testified that he did not work on Christmas, Hannukah, New Year’s, or Purim. (Id.

 at 10:17-11:3.) Except for Hannukah and Christmas 2019, each holiday fell on a weekday and on a

 separate week, and therefore Plaintiff worked 8.25 fewer hours during holiday weeks. The week of

 December 22, 2019 included both the first day of Hannukah and Christmas, and therefore Plaintiff




                                                      17
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 18 of 27 PageID #: 180



 worked two fewer weekdays that week. On all other weeks during Plaintiff’s employment, Plaintiff

 worked Monday through Friday and one weekend day, for a total of 45 hours per week.

        As shown in the chart below, Plaintiff was always paid less than the federal and state minimum

 wage throughout his employment, even on weeks he worked fewer hours because of holidays:

                                                                                Regular Hourly Rate
                                     New   York                Hours
                                                Weekly                          of Pay (Weekly
  Time Period       Type of Week     Minimum                   Per        Weeks
                                                Wage                            Wage / Hours Per
                                     Wage                      Week
                                                                                Week)
  December      24,
                    Holiday Week
  2017           –
                    (Four        $10.50              $200.00   36.5       1       $5.48
  December      30,
                    Weekdays)
  2017
  December    31, Regular Week       $12.00          $200.00   45         48      $4.44
  2017         – Holiday Week
  December    30, (Four              $12.00          $200.00   36.5       4       $5.48
  2018            Weekdays)
                  Regular Week       $13.50          $200.00   45         48      $4.44
  December    31, Holiday Week
  2018         – (Four               $13.50          $200.00   36.5       3       $5.48
  December    30, Weekdays)
  2019            Holiday Week
                  (Three             $13.50          $200.00   28.25      1       $7.08
                  Weekdays)
                  Regular Week       $15.00          $200.00   45         13      $4.44
                  Holiday Week
  December    31, (Four              $15.00          $200.00   36.5       1       $5.48
  2019 – April 9, Weekdays)
  2020            Last Workweek
                  (Four              $15.00          $200.00   33         1       $6.06
                  Weekdays)


        Accordingly, the undersigned finds that Defendants violated the FLSA and NYLL by failing

 to pay Plaintiff the minimum wage for the entire period of his employment.

        F.      Overtime Claims

        Under both the FLSA and the NYLL, an employee must “be compensated at a rate of no less

 than one and one-half times the regular rate of pay for any hours worked in excess of forty per week.”

 Nakahata v. New York-Presbyterian Health Care Sys., Inc., 723 F.3d 192, 200 (2d Cir. 2013) (citing 29

 U.S.C. § 207(a)); see also NYLL §§ 650 et seq.; 12 N.Y.C.R.R. § 142-2.2). To support “a reasonable


                                                      18
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 19 of 27 PageID #: 181



 inference” that he or she worked more than forty hours in a given week, Nakahata, 723 F.3d at 201, a

 plaintiff must sufficiently allege some uncompensated time in excess of the 40 hours of work in a

 given workweek, Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013), and

 provide “sufficient detail about the length and frequency” of the unpaid work, Nakahata, 723 F.3d at

 201. See also Fermin, 93 F. Supp. 3d at 44-45 (finding allegations that plaintiff worked over forty hours

 a week without overtime pay established an overtime claim).

         Plaintiff worked more than 40 hours per week for 109 weeks of his employment. See supra.

 Plaintiff was entitled to overtime pay during those weeks. Plaintiff alleged that he was not paid at an

 overtime rate of one-and-a-half his regular rate of pay. (Am. Compl. ¶¶ 14, 24, 29, 31, 59-60; see also

 Jacome Decl. ¶ 8.) Plaintiff supported that contention by alleging that he was paid a flat weekly rate

 of $200, regardless of hours worked. (Jacome Decl. ¶ 7; Tr. at 9:10-18; Hoffman Letter.)

         These allegations establish Defendants’ liability for failure to pay Plaintiff overtime under both

 the FLSA and NYLL. See Newman v. W. Bar & Lounge, Inc., No. 20-CV-1141 (KAM)(RER), 2021 WL

 2401176, at *7 (E.D.N.Y. June 11, 2021) (plaintiff’s sworn statement estimating his schedule and pay

 established that he worked over 40 hours a week without time-and-a-half compensation, subjecting

 defendants to liability under FLSA and NYLL).

         G.      Wage Statement and Wage Notice Claims

         Plaintiff also alleged violations of NYLL §§ 195(1) and 195(3), the statute’s wage notice and

 statement provisions. (Am. Compl. ¶¶ 76-83.)

         Section 195(1)(a) requires employers to provide employees at the time of hiring with a wage

 notice containing, inter alia, the rate of pay, the basis thereof, and pay schedule.

         Section 195(3) requires employers to provide employees with “a statement with every payment

 of wages,” listing various information including the dates of work covered by the payment,

 information identifying the employer and employee, details regarding the rate of pay and the overtime



                                                         19
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 20 of 27 PageID #: 182



 rate of pay, and the number of hours worked.

           Plaintiff alleged that he did not receive any wage statements or wage notices. (Am. Compl. ¶¶

 33, 67-68, 71-72; see also Jacome Decl. ¶¶ 9-10; Tr. at 8:15-9:6.) Taking these facts as true, as required

 in considering a default judgment motion, the undersigned finds that Defendants have violated NYLL

 §§ 195(1) and 195(3).

 V.        Damages

           A.      Minimum Wage Damages

           As explained above, the New York minimum wage was higher than the federal minimum wage

 for the entire period of Plaintiff’s employment. In light of the principle that “the law providing the

 greatest recovery will govern,” Charvac v. M & T Project Managers of New York, Inc., No. 12-CV-5637

 (CBA)(RER), 2015 WL 5475531, at *4 (E.D.N.Y. June 17, 2015) (citation omitted), Plaintiff is entitled

 to recovery based on the New York minimum wage. Plaintiff’s minimum wage damages are calculated

 by taking the difference between Plaintiff’s actual hourly wages and the minimum wage, multiplied by

 the number of hours worked per week.

                                                                 Difference
                            New                        Regular                Weekly            Total
                                      Hours                      Between
                                              Number                          Underpayments     Underpayments
  Time          Type   of   York                       Hourly    Min. Wage
                                      Per     of                              (Difference   x   (Number     of
  Period        Week        Minimum           Weeks    Rate of   & Regular
                                                                              Number      of    Weeks x Weekly
                                      Week                       Hourly
                            Wage                       Pay                    Hours)            Underpayment)
                                                                 Wage
  December      Holiday
  24, 2017 –    Week
                            $10.50    36.5    1        $5.48     $5.02        $183.23           $183.23
  December      (Four
  30, 2017      Weekdays)
                Regular
                            $12.00    45      48       $4.44     $7.56        $340.20           $16,329.60
  December      Week
  31, 2017 –    Holiday
  December      Week
                            $12.00    36.5    4        $5.48     $6.52        $237.98           $951.92
  30, 2018      (Four
                Weekdays)
                Regular
                            $13.50    45      48       $4.44     $9.06        $407.70           $19,569.60
  December      Week
  31, 2018 –    Holiday
  December      Week
  30, 2019                  $13.50    36.5    3        $5.48     $8.02        $292.73           $878.19
                (Four
                Weekdays)




                                                         20
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 21 of 27 PageID #: 183



                Holiday
                Week
                             $13.50       28.25   1         $7.08        $6.42      $181.37         $181.37
                (Three
                Weekdays)
                Regular
                             $15.00       45      13        $4.44        $10.56     $475.20         $475.20
                Week
                Holiday
  December      Week
                             $15.00       36.5    1         $5.48        $9.52      $347.48         $347.48
  31, 2019 –    (Four
  April 9,      Weekdays)
  2020          Last
                Workweek
                             $15.00       33      1         $6.06        $8.94      $295.02         $295.02
                (Four
                Weekdays)
                                                                                    Total:          $39,211.61



           Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $39,211.61 in

 minimum wage damages.

           B.      Overtime Damages

           Plaintiff was entitled to overtime for all hours worked over 40 at 1.5 times the minimum wage

 rate, because the minimum wage was higher than Plaintiff’s wage throughout his employment. See

 Perez Campos, 2018 WL 9945754, at *7-8. Plaintiff’s overtime damages can therefore be calculated by

 determining the number of overtime hours each week multiplied by the overtime premium. To avoid

 double-counting Plaintiff’s minimum wage and overtime damages, only the premium over the

 minimum wage is counted.

                                                                                       Weekly
                                                                            Overtime                    Total Overtime
                                                  New                                  Overtime
                              Hours   Number                  Overtime      Premium                     Underpayments
                                                                                       Underpayments
  Time          Type    of                        York                                                  (Number     of
                              Per     of                      Hours         (0.5   x   (Overtime
  Period        Week                              Minimum                              Premium      x   Weeks x Weekly
                              Week    Weeks                   per Week      Minimum                     Overtime
                                                  Wage                                 Overtime
                                                                            Wage)                       Underpayment)
                                                                                       Hours)
  December      Holiday
  24, 2017 –    Week
                              36.5    1           $10.50             -      $5.25      $0.00            $0.00
  December      (Four
  30, 2017      Weekdays)
                Regular
                              45      48          $12.00            5.00    $6.00      $30.00           $1,440.00
  December      Week
  31, 2017 –    Holiday
  December      Week
                              36.5    4           $12.00             -      $6.00      $0.00            $0.00
  30, 2018      (Four
                Weekdays)



                                                              21
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 22 of 27 PageID #: 184



                Regular
                            45      48     $13.50          5.00   $6.75    $33.75         $1,620.00
                Week
                Holiday
  December      Week
                            36.5    3      $13.50           -     $6.75    $0.00          $0.00
  31, 2018 –    (Four
  December      Weekdays)
  30, 2019      Holiday
                Week
                            28.25   1      $13.50           -     $6.75    $0.00          $0.00
                (Three
                Weekdays)
                Regular
                            45      13     $15.00          5.00   $7.50    $37.50         $487.50
                Week
                Holiday
  December      Week
                            36.5    1      $15.00           -     $7.50    $0.00          $0.00
  31, 2019 –    (Four
  April    9,   Weekdays)
  2020          Last
                Workweek
                            33      1      $15.00           -     $7.50    $0.00          $0.00
                (Four
                Weekdays)
                                                                           Total          $3,547.50



         Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $3,547.50 in

 unpaid overtime.

         C.       Wage Notice and Wage Statement Damages

         Violations of NYLL § 195(1) carry damages of $50 per workday, for a maximum of $5,000,

 along with costs and attorney’s fees. NYLL § 198(1-b). Violations of NYLL § 195(3) carry damages

 of $250 per workday, for a maximum of $5,000, along with costs and attorney’s fees. NYLL § 198(1-

 d).

         Because Plaintiff never received a wage notice or wage statements from Defendants, and

 because Plaintiff worked for Defendants for more than 800 days, he is entitled to the maximum

 damages under both provisions. See, e.g., Jianmin Jin v. Shanghai Original, Inc., No. 16-CV-5633 (ARR)

 (JO), 2019 WL 3244187, at *5 (E.D.N.Y. July 19, 2019) (awarding $5,000 under Section 195(3) because

 the plaintiff worked without receiving paystubs for more than 20 days).

         Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $5,000 in

 damages under Section 195(1) and $5,000 in damages under Section 195(3).



                                                      22
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 23 of 27 PageID #: 185



        D.      Liquidated Damages

        Under the FLSA and the NYLL, an employee may recover liquidated damages equal to the

 amount owed for unpaid minimum wage and overtime compensation. 29 U.S.C. § 216(b); NYLL §

 198(1-a). If the employer shows that “the act or omission giving rise to such action was in good faith

 and that he had reasonable grounds for believing that his act or omission was not a violation” of the

 FLSA or NYLL, a court may decide not to award liquidated damages. 29 U.S.C. § 260; see NYLL §

 198(1-a) (granting same good-faith exception to liquidated damages). Because Defendants did not

 respond to the Motion, there is no showing of good faith, and liquidated damages are appropriate. See

 Herrera v. Tri-State Kitchen & Bath, Inc., No. 14-CV-1695 (ARR)(MDG), 2015 WL 1529653, at *12

 (E.D.N.Y. Mar. 31, 2015) (defaulting defendants did not show good faith).

        The Second Circuit has interpreted the NYLL to preclude the award of double liquidated

 damages—that is, liquidated damages under both the NYLL and FLSA. See Rana v. Islam, 887 F.3d

 118, 123 (2d Cir. 2018). Plaintiffs may therefore be awarded liquidated damages pursuant to the NYLL

 or the FLSA and may elect the higher amount. See Charvac, 2015 WL 5475531, at *4.

        Accordingly, the undersigned respectfully recommends that Plaintiff be awarded $42,759.11

 in liquidated damages under the NYLL.

        E.      Prejudgment Interest

        Plaintiff seeks prejudgment interest under the NYLL. (Am. Compl. at 11; Pl. Mem. Of Law

 at 19-20.) Prejudgment interest is available for underpayments under the NYLL, which in this case

 includes both minimum wage and overtime claims. See NYLL § 198(1-a). Prejudgment interest is not

 available for wage statement or notice violations, or for liquidated damages. Ying Ying Dai v. ABNS

 NY Inc., 490 F. Supp. 3d 645, 662 (E.D.N.Y. 2020). A plaintiff may, however, seek prejudgment

 interest on any underpayment and also seek liquidated damages. See Reilly v. Natwest Markets Grp. Inc.,




                                                       23
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 24 of 27 PageID #: 186



 181 F.3d 253, 265 (2d Cir. 1999) (“Pre-judgment interest and liquidated damages under the Labor Law

 are not functional equivalents”).

         In New York, prejudgment interest accrues at the statutory rate of nine percent per year. N.Y.

 C.P.L.R. § 5004. “Where [] damages were incurred at various times, interest shall be computed upon

 each item from the date it was incurred or upon all of the damages from a single reasonable

 intermediate date.” Id. § 5001(b). Courts have “wide discretion in determining a reasonable date from

 which to award pre-judgment interest.” Conway v. Icahn & Co., 16 F.3d 504, 512 (2d Cir. 1994). “Most

 courts in this district calculate simple prejudgment interest in NYLL actions from the midpoint date

 of the claims through the date judgment is entered.” Perez Campos, 2018 WL 9945754, at *8 (citing

 Fermin, 93 F.Supp.3d at 49). Other courts have used the midpoint between the first and last dates of

 the plaintiff’s NYLL claims. See, e.g., Hernandez v. NJK Contractors, Inc., 09-CV-4812 (RER), 2015 WL

 1966355, at *51 (E.D.N.Y. May 1, 2015).

         Plaintiff does not specify a date from which to calculate pre-judgment interest, but requests

 prejudgment interest “from the median of each relevant period to the date of judgment.” (Pl. Mem.

 Of Law at 20.) Because Plaintiff was never paid the minimum wage or overtime, the mid-point of his

 employment period will be used. Plaintiff worked for Defendants from December 24, 2017 through

 April 9, 2020, a total of 838 days. (Am. Compl. ¶ 21; see also Jacome Decl. ¶¶ 3-4, 11; Tr. at 4:22-5:3.)

 The midpoint is therefore February 16, 2019.

         Plaintiff’s combined minimum wage and overtime damages are $42,759.11. Prejudgment

 interest on those damages at a rate of nine percent is $3,848.32 per year. That amount divided by 365

 days in a year results in daily interest of $10.54. Accordingly, the undersigned respectfully recommends

 that Plaintiff be awarded prejudgment interest of $10.54 per day from February 16, 2019 through the

 entry of judgment.




                                                        24
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 25 of 27 PageID #: 187



         F.      Post-Judgment Interest

         Plaintiff also seeks post-judgment interest (Am. Compl. at 11; Pl. Mem. Of Law at 20-21),

 which “shall be allowed on any money judgment in a civil case recovered in a district court.” 28 U.S.C.

 § 1961(a); see, e.g., Fermin, 93 F. Supp. 3d at 53. Accordingly, the undersigned recommends that Plaintiff

 be granted post-judgment interest, to be calculated from the date the Clerk of Court enters judgment

 in this action until the date of payment, at the rate set forth in 28 U.S.C. § 1961.

         G.      Fifteen Percent Increase Penalty if Damages not Paid Within Ninety Days

         Plaintiff seeks an automatic increase of fifteen percent for any unpaid amount of the judgment

 still pending after ninety days. (Pl. Mem. Of Law at 21.) New York Labor Law provides that “any

 judgment or court order awarding remedies under this section shall provide that if any amounts remain

 unpaid upon the expiration of ninety days following issuance of judgment, or ninety days after

 expiration of the time to appeal and no appeal is then pending, whichever is later, the total amount of

 judgment shall automatically increase by fifteen percent.” NYLL § 198(4); see also Rodriguez v. Solares

 Corp., No. 16-CV-3922 (CBA)(SMG), 2018 WL 7252949, at *12 (E.D.N.Y. Aug. 14, 2018), R&R

 adopted, 2019 WL 486883 (E.D.N.Y. Feb. 7, 2019). The increase applies only to damages awarded

 under state law. See id. (recommending that the fifteen-percent increase provided for under NYLL §

 198(4) be limited to amounts “awarded exclusively under the NYLL”); see also De la Cruz Casarrubias v.

 Surf Ave Wine & Liquor Inc., No. 20-CV-3003 (AMD), 2021 WL 2227977, at *13 (E.D.N.Y. May 11,

 2021), R&R adopted, 2021 WL 2223275 (E.D.N.Y. June 2, 2021) (citing Rodriguez and limiting

 conditional fifteen percent enhancement to damages awarded under the NYLL). Accordingly,

 Plaintiff’s damages under the NYLL should be increased by fifteen percent if Defendants fail to timely

 satisfy the judgment. If the court adopts the undersigned’s recommendation that all damages other

 than post-judgment interest be awarded under the NYLL, it is further respectfully recommended that




                                                         25
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 26 of 27 PageID #: 188



 Plaintiff be awarded a fifteen percent increase in the amount of damages owed to him for any amounts

 unpaid after ninety days following the issuance of judgment or the expiration of the time to appeal.

 VI.     Joint and Several Liability

         When multiple defendants are found to be a plaintiff’s employer, “each [d]efendant is jointly

 and severally liable under the FLSA and NYLL for any damages awards made in [that] [p]laintiff[’s]

 favor.” Fermin, 93 F. Supp. 3d at 37; see also Pineda v. Masonry Constr., Inc., 831 F. Supp. 2d 666, 685-86

 (S.D.N.Y. 2011) (holding that plaintiff’s allegations that the individual defendant “was an owner,

 partner, or manager” of the corporate defendant, “coupled with [d]efendants’ default, suffice to . . .

 impose joint and several liability on each [defendant] for their respective violations of the wage laws.”

 (quotation and citation omitted)).

         Here, because Defendants were Plaintiff’s joint employers, they are jointly and severally liable

 for their violations of the FLSA and NYLL.

 VII.    Attorneys’ fees and costs

         Prevailing plaintiffs are allowed to recover reasonable attorneys’ fees and costs under both the

 FLSA and the NYLL. See 29 U.S.C. § 216(b); NYLL § 663(1). Plaintiff seeks leave to file a motion

 for attorneys’ fees and costs within 30 days if the Court enters default judgment against Defendants.

 (Pl. Mem. Of Law at 22-23.) The undersigned respectfully recommends that this request be granted.

                                             CONCLUSION

         Based on the foregoing, the undersigned respectfully recommends that the Motion be granted.

 Specifically, the undersigned finds that Defendants failed to pay Plaintiff minimum wage, failed to pay

 him at an overtime time rate for hours worked over forty per week, and failed to provide Plaintiff with

 pay stubs or wage notices. The undersigned respectfully recommends that damages be awarded as

 follows:




                                                         26
Case 1:20-cv-02615-DG-PK Document 22 Filed 07/09/21 Page 27 of 27 PageID #: 189



          -    $39,211.61 for minimum wage underpayment

          -    $3,547.50 for unpaid overtime

          -    $5,000 for failure to provide wage notices

          -    $5,000 for failure to provide wage statements

          -    $42,759.11 for liquidated damages

          The undersigned further respectfully recommends that prejudgment interest be awarded at the

 rate of $10.54 per day from February 16, 2019 until the date of judgment, post-judgment interest

 thereafter at the statutory rate, and the fifteen-percent increase penalty if damages under the NYLL

 are not paid within ninety days of judgment or the expiration of time to appeal. The undersigned also

 respectfully recommends that Plaintiff be granted leave to file a motion for attorneys’ fees and costs.

          Any written objections to this Report and Recommendation must be filed within 14 days of

 service of this report. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to file objections within

 the specified time waives the right to appeal any order or judgment entered based on this Report and

 Recommendation. Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008).

                                                            SO ORDERED:


                                                             Peggy Kuo
                                                            PEGGY KUO
                                                            United States Magistrate Judge

 Dated:       Brooklyn, New York
              July 9, 2021




                                                         27
